DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 and 10, each claim contains first and second red phosphors which have certain peak wavelengths and specific FWHM values but the Applicant never discloses the actual phosphor having these characteristics. At best, the Applicant mentions that the phosphor may be (Ca, Sr)S:Eu2+-based sulfide phosphors, without limiting  it thereto. There is no discussion about which of Ca, Sr, or both is used and at what percentage. There is no discussion about what else the phosphor may include. There is no discussion about what other phosphors 2+-based sulfide phosphors to get the desired spectrum output.
The remaining claims are similarly rejected due to their dependence.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 currently depends on itself. It will be interpreted to be dependent on claim 1.
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radkov (US Pub. No. 2006/0071589 A1).
As to claim 1, Radkov teaches a lighting apparatus, comprising: at least one light emitting diode (LED) chip (#12 in Fig. 1 and in ¶ [0037]) configured to emit blue light (¶ [0046]); 
As to claim 3, Radkov teaches the first red phosphor and the second red phosphor comprise (Ca, Sr)S:Eu-based phosphors (exact phosphor as disclosed by Applicant in ¶ [0074]).  
As to claim 4, Radkov teaches full widths at half maximum of the first red phosphor and the second red phosphor are in a range of 50 nm to 60 nm (as shown in at least the graph of Fig. 6, the FWHM appear to fall in the range claimed).  
As to claim 5, Radkov teaches the green phosphor includes a Lu3 (Al, Ga)5O12: Ce (LuAG)-based phosphor (¶ [0064]).  
6, Radkov teaches a yellow phosphor having an emission peak in a range of 550 nm to 600 nm (Examiner notes the long list of phosphors capable of being used as well as a discussion about a non zero amount of yellow light, thus the inclusion of a yellow phosphor, ¶ [0045], also the phosphors listed as the first phosphor can still have a peak at 550 nm, ¶ [0046]).  
7, Radkov teaches the lighting apparatus is an LED lamp including an LED filament (Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Radkov (US Pub. No. 2006/0071589 A1).
As to claims 2 and 11, Radkov teaches a general color rendering index (Ra) of the lighting apparatus is in a range of 80 to 98, and an R8 thereof is greater than 72 (Table 1 showing R--(1-14) and Ra above 80).
Examiner notes that Table 1 is representative of some examples, but discloses the desire for high R values in lighting devices achievable through optimization. It would have been obvious to one of ordinary skill in the art to provide a device with optimized high R values, using the disclosed and cited phosphors, in order to produce a device with desirable lighting qualities.
As to claim 8, Radkov teaches the LED filament comprises: a supporting substrate (#16 in Fig. 1) on which the LED chip is disposed; wires electrically connecting the LED chip (#14 in Fig. 1); and an encapsulant covering the  LED chips (#20 in Fig. 1); and the green phosphor and red phosphor are distributed in the encapsulant (¶ [0039]).

As to claim 9, Radkov teaches the encapsulant surrounds the supporting substrate (Fig. 1).  
As to claim 10, Radkov teaches the majority of limitations, as cited in the similar rejection of claim 1. The difference is that claim 10 teaches a substrate and a plurality of diodes, which were addressed in the rejection of claim 8. For the same reasons, claim 10 is similarly rendered obvious to one of ordinary skill in the art.
As to claim 12, Radkov teaches the first red phosphor and the second red phosphor comprise (Ca, Sr)S:Eu-based phosphors (exact phosphor as disclosed by Applicant in ¶ [0074]).  
As to claim 13, Radkov teaches full widths at half maximum of the first red phosphor and the second red phosphor are in a range of 50 nm to 60 nm (as shown in at least the graph of Fig. 6, the FWHM appear to fall in the range claimed).  

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875